

115 HCON 65 IH: Honoring David Américo Ortiz Arias, the three-time World Series Champion Major League Baseball player who played for the Minnesota Twins and the Boston Red Sox for a combined 20 seasons.
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 65IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Moulton (for himself, Mr. Capuano, Mr. Neal, Ms. DeLauro, Ms. Pingree, Mr. Kennedy, Mr. McGovern, Mr. Keating, Mr. Lynch, Mr. Larson of Connecticut, Ms. Tsongas, Ms. Shea-Porter, Mr. Poliquin, Mr. Langevin, Mr. Welch, and Ms. Clark of Massachusetts) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONHonoring David Américo Ortiz Arias, the three-time World Series Champion Major League Baseball
			 player who played for the Minnesota Twins and the Boston Red Sox for a
			 combined 20 seasons.
	
 Whereas David Américo Ortiz Arias, known to fans as Big Papi, was born in Santo Domingo, Dominican Republic, on November 18, 1975; Whereas after graduating from Estudia Espaillat High School in the Dominican Republic in 1992, David Ortiz was signed by the Seattle Mariners;
 Whereas, on September 2, 1997, David Ortiz made his Major League Baseball debut for the Minnesota Twins at age 21;
 Whereas, on January 22, 2003, David Ortiz signed a free-agent contract with the Boston Red Sox; Whereas David Ortiz has created numerous iconic moments in Boston sports history, including—
 (1)on October 18, 2004, David Ortiz hit a walk-off home run in the 12th inning of Game 4 of the 2004 American League Championship Series against the New York Yankees to spark the Boston Red Sox’ improbable comeback from a three games to zero series deficit, the only time in MLB history a team has ever done so;
 (2)on October 19, 2004, David Ortiz hit a walk-off single in the 14th inning of Game 5 of the 2004 American League Championship Series against the New York Yankees to continue the Boston Red Sox’ comeback; and
 (3)on October 13, 2013, David Ortiz hit a grand slam to right-center field to tie Game 2 of the 2013 American League Championship Series against the Detroit Tigers;
 Whereas David Ortiz was instrumental in helping the Boston Red Sox snap their 86-year World Series drought;
 Whereas David Ortiz played a crucial role in the Boston Red Sox winning the World Series in 2007 and 2013;
 Whereas David Ortiz has won numerous awards for his baseball prowess, including— (1)the Edgar Martinez Outstanding Designated Hitter Award from the MLB in 2003, 2004, 2005, 2006, 2007, 2011, and 2013;
 (2)the League Championship Series Most Valuable Player Award from the MLB in 2004; (3)the Thomas A. Yawkey Most Valuable Player Award from the Boston Red Sox in 2004, 2005, 2006, and 2013;
 (4)the Silver Slugger Award as a designated hitter from the MLB in 2004, 2005, 2006, 2007, 2011, and 2013;
 (5)the designation of All-Star from the MLB in 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, and 2016; (6)the Hank Aaron Award from the MLB in 2005;
 (7)the Roberto Clemente Award from the MLB in 2011; (8)the Babe Ruth Award from the MLB in 2013; and
 (9)the World Series Most Valuable Player Award in 2013; Whereas David Ortiz’s Why not us? attitude in 2004 transformed the baseball culture of the city of Boston, the Commonwealth of Massachusetts, and Red Sox Nation from one of near misses to champions;
 Whereas David Ortiz founded the David Ortiz Children’s Fund in 2007; Whereas the David Ortiz Children’s Fund has provided millions of dollars of financial assistance to more than 500 children for life-saving surgeries;
 Whereas, on June 11, 2008, David Ortiz was sworn in as an American citizen along with 226 other immigrants at the John F. Kennedy Library in Dorchester, Massachusetts;
 Whereas David Ortiz instilled hope and pride in the city of Boston in the days following the bombings at the Boston Marathon in 2013;
 Whereas, on April 20, 2013, David Ortiz, following the Boston Marathon bombings, gave a rousing and inspirational speech reminding Boston and the country that nobody is going to dictate our freedom;
 Whereas David Ortiz comforted the victims of the Boston Marathon bombings, visiting them in the hospital and giving them tickets to games throughout the 2013 MLB season;
 Whereas the city of Boston has honored David Ortiz for his impact on the city by naming a bridge and a street after him;
 Whereas the love and respect for David Ortiz felt by the city of Boston, the Commonwealth of Massachusetts, and Red Sox Nation is unparalleled; and
 Whereas David Ortiz played his final Major League Baseball game on October 10, 2016: Now, therefore, be it
	
 That Congress— (1)honors the legendary career of David Américo Ortiz Arias, whose character, leadership, and selflessness have helped define the identity of the city of Boston, the Commonwealth of Massachusetts, and all of Red Sox Nation; and
 (2)wishes David Ortiz a fulfilling retirement as he bids farewell to the baseball diamond. 